Title: To George Washington from William Livingston, 4 August 1780
From: Livingston, William
To: Washington, George


					
						Dear Sir
						Morris Town [N.J.] 4 Augt 1780
					
					I received your Excellency’s Favour of the first Instant yesterday, & the advice of Council being necessary to authorize me to comply with your Requisitions, I lost no Time in summoning one for that purpose—They could not be convened before this day. I have with their consent directed Colonel Seely to march the Militia under his command to

Dobbs’s Ferry, there to wait your Excellency’s orders, & to co-operate with the Grand army in the State of New York, should you so direct.
					I have directed the several officers commanding the different Detachments of the State Regiment to do the like.
					upon your Excellency’s Requisition, I shall call out half the Militia (not being authorized by Law to call out a greater number) for the like purpose, unless your Excellency should request a less number—But I must needs confess that I do not believe above a sixth part of those that may be called out, will obey the call: And it is with unspeakable regreat that I find we are not like to get above two thirds (if so many) of the 945 that have been ordered to rendezvous at this place—Last Evening Major Growendyck marched for Dobbs’s Fery with about 250, & this day none are come. The Western Counties seem to act as if they were determined to throw the whole Burden of the war upon this part of the State, which is so exposed to the Enemy that a suitable number of Militia (especially taking into the Account our good Friends the Tories) ought to be left in the State—I have the honour to be with the greatest Esteem, & the most ardent wishes for your Success Dr Sir Your Excellency’s most humble & most obedient Servant
					
						Wil: Livingston
					
				